 1 ALEX L. FUGAZZI (Nevada Bar No. 9022)
   afugazzi@swlaw.com
 2 ANDREW M. JACOBS (Nevada Bar No. 12787)
   ajacobs@swlaw.com
 3 SNELL & WILMER LLP
   Hughes Center, 3883 Howard Hughes Parkway, Suite 1100
 4 Las Vegas, Nevada 89169
   Telephone: (702) 784-5200
 5 Facsimile: (702)784-5252
 6 MARK J. KENNEY (admitted pro hac vice)
   mjk@severson.com
 7 KERRY W. FRANICH (Nevada Bar No. 11128)
   kwf@severson.com
 8 SEVERSON & WERSON, P.C.
   One Embarcadero Center, Suite 2600
 9 San Francisco, California 94111
   Telephone: (415) 398-3344
10 Facsimile: (415) 956-0439
11 Attorneys for Plaintiffs
   American Financial Services Association,
12 Nevada Credit Union League,
   & Nevada Bankers Association
13
14                           UNITED STATES DISTRICT COURT
15                               DISTRICT OF NEVADA
16 AMERICAN FINANCIAL SERVICES
   ASSOCIATION, NEVADA CREDIT
17 UNION LEAGUE, & NEVADA                     Case No. 2:19-cv-01708-APG-EJY
   BANKERS ASSOCIATION,
18
                Plaintiffs,                   STIPULATION TO EXTEND TIME
19                                            TO FILE FIRST AMENDED
          vs.                                 COMPLAINT
20
   SANDY O’LAUGHLIN, in her official          (First Request)
21 capacity as Commissioner of the
   Financial Institutions Division of the
22 Nevada Department of Business and
   Industry, & AARON FORD, in his
23 official capacity as Nevada Attorney
   General,
24
                Defendants.
25
26
27
28
     02525.0034/15205858.1
                                        STIPULATION TO EXTEND TIME TO FILE FIRST AMENDED COMPLAINT
 1            Pursuant to LR IA 6-1, Plaintiffs American Financial Services Association,
 2 Nevada Credit Union League & Nevada Bankers Association, by and through their
 3 counsel, Alex L. Fugazzi of Snell & Wilmer, L.L.P. and Defendants, Mary Young
 4 and Aaron Ford, by and through counsel, Aaron D. Ford, Nevada Attorney General,
 5 David J. Pope, Chief Deputy Attorney General, and Vivienne Rakowsky, Deputy
 6 Attorney General, hereby Stipulate as follows:
 7            Plaintiffs’ present deadline to file a First Amended Complaint is January 29,
 8 2020. Plaintiffs request a two-week extension of time to file the First Amended
 9 Complaint so that plaintiffs can finish consulting with their respective members and
10 thereafter finalize the First Amended Complaint.
11            Plaintiffs’ deadline to file a First Amended Complaint (ECF No. 29) will be
12 extended to February 12, 2020;
13            This is the first stipulation for extension of time for Plaintiffs to file their First
14 Amended Complaint.
15
16             DATED this 23rd day of January, 2020
17                                            AARON D. FORD
18                                            Nevada Attorney General
19
20
                                              By     /s/ Vivienne Rakowsky
21                                                  VIVIENNE RAKOWSKY
22                                                  Nevada Bar No. 9160
                                                    Deputy Attorney General
23                                                  555 E. Washington Ave., Ste. 3900
24                                                  Las Vegas, NV 89101
25                                                  Attorneys for Defendants
26
27
28
     02525.0034/15205858.1                          -1-
                                                 STIPULATION TO EXTEND TIME TO FILE FIRST AMENDED COMPLAINT
1              DATED this 23rd day of January, 2020
2                                         SNELL & WILMER L.L.P.
3
4
5                                         By     /s/ Alex Fugazzi
                                                ALEX FUGAZZI
6                                               Nevada Bar No. 9022
7                                               3883 Howard Hughes Pkwy, #1100
                                                Las Vegas, NV 89169
8
9                                               Attorneys for Plaintiffs
10
                                            ORDER
11
              IT IS SO ORDERED.
12
          DATED: January 24, 2020
13
14
15                                             UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     02525.0034/15205858.1                      -2-
                                            STIPULATION TO EXTEND TIME TO FILE FIRST AMENDED COMPLAINT
